Citation Nr: 1530129	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  07-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from February 1952 to April 1955.  The Veteran died in February 2005.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims folder was subsequently transferred to the RO in Montgomery, Alabama.

In December 2009, July 2011, and January 2012 the Board remanded the claim for additional development. 

A December 2012 Board decision denied entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in an April 2014 Order, the Court vacated the December 2012 Board decision denying entitlement to service connection for the cause of the Veteran's death and remanded the claim to the Board for readjudication in accordance with the JMR. 

In August 2014, the Board remanded this matter in order to obtain an opinion, with rationale, to determine whether the Veteran's causes of death (COPD, renal insufficiency, hypertension, congestive heart failure) were related to his posthumously-diagnosed PTSD or to his active service.  In September 2014, a VA addendum was obtained.  Therein, the VA examiner provided opinions, but did not provide adequate rationale to support the opinions that PTSD did not aggravate or cause COPD, renal insufficiency, hypertension, or congestive heart failure; thus there was not substantial compliance with the August 2014 remand directives, and another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board remanded this matter for compliance with the April 2014 JMR, which specifically stated that prior VA examinations (dated in February 2011 and August 2011) were inadequate because they did not provide any rationale for why the Veteran's PTSD did not aggravate any of the conditions listed on his death certificate.  In the August 2014 remand, the Board directed that the claims folder be sent to an appropriate VA physician for a medical opinion regarding whether or not the Veteran's causes of death were related to active service, including specifically his posthumously-diagnosed PTSD.  The Board also directed that a complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner was directed to opine as to (1) whether it was at least as likely as not (50 percent or greater probability) that the Veteran's PTSD caused or contributed to cause his death, and (2) whether it was at least as likely as not (50 percent or greater probability) that the congestive heart failure, COPD, renal insufficiency, and hypertension that caused the Veteran's death had their onset in, were incurred in, or were aggravated (made worse) by active service or his PTSD

In a September 2014 VA addendum (to the prior VA opinions of February 2011 and August 2011), the VA examiner opined that it was less likely than not that the Veteran's congestive heart failure, COPD, renal insufficiency, and hypertension that caused his death were aggravated by his service-connected PTSD.  The examiner noted that she concurred with prior opinions in the February 2011 and August 2011 VA examinations that the Veteran's congestive heart failure, COPD, renal insufficiency, and hypertension, were not caused by his service-connected PTSD.  The examiner indicated for rationale that "[s]pecifically the medical literature did not support that PTSD aggravated or caused COPD, renal insufficiency, hypertension, or congestive heart failure beyond the natural progression of those diseases".  Thus, although the requested opinions were provided, the VA examiner did not provide adequate rationale to support the opinions that PTSD did not aggravate or cause COPD, renal insufficiency, hypertension, or congestive heart failure.  

The Board notes that the rationale provided by the examiner in September 2014 is stated as "the medical literature does not support", but there is no commentary by the examiner regarding the medical literature submitted by the appellant which tends to support her claim.  In that regard, in June 2014, the appellant submitted a copy of a study titled "Risk of Selected Cardiovascular Diseases and Posttraumatic Stress Disorder [PTSD] among Former World War II Prisoners of War".  Therein it was noted that a "review of the published literature highlights evidence from epidemiologic and clinical studies that persons with PTSD are at increased risk of cardiovascular disease including coronary heart disease and possibly stroke" and that "longstanding PTSD may have deleterious effects on the cardiovascular system including increased risk of coronary heart disease and hypertension".   This medical literature is in direct contrast to the statement made by the September 2014 examiner in support of her opinion, and renders her opinion inadequate as to whether the Veteran's service-connected PTSD aggravated his heart disease or hypertension sufficiently to contribute to his death.

In view of the foregoing, another VA medical opinion, with adequate rationale, to include consideration of the aforementioned study, must be obtained.  See Stegall v. West, supra; see also Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate VA physician (other than VA physician from September 2014) for a medical opinion regarding whether or not the Veteran's causes of death (congestive heart failure, COPD, renal insufficiency, and hypertension) were related to active service, including specifically his posthumously-diagnosed PTSD.  The examiner must review all pertinent records associated with the claims folder, and should note that such review was accomplished.  The examiner should be directed to opine as to whether:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD caused or contributed to cause his death?

b. Is it at least as likely as not (50 percent or greater probability) that the congestive heart failure, COPD, renal insufficiency, and hypertension, that caused the Veteran's death, had their onset in, were incurred in, or were aggravated (made worse) by active service or the Veteran's PTSD?

A complete and detailed rationale should be given for all opinions and conclusions expressed, and should specifically include consideration of the study submitted by the appellant titled "Risk of Selected Cardiovascular Diseases and Posttraumatic Stress Disorder [PTSD] among Former World War II Prisoners of War".  If the examiner cannot answer any of the above question without resorting to mere speculation, the examiner should state why this is so.

If the examiner determines that the Veteran's service-connected PTSD aggravated his congestive heart failure, COPD, renal insufficiency, and hypertension, the examiner should render an opinion as to whether the level of aggravation contributed substantially or materially to his death.

If the examiner determines that an opinion cannot be rendered without resort to speculation, the examiner must provide a rationale to support this conclusion, i.e. what the basis if for the inability to render an opinion without speculation.

2. Thereafter, the RO should ensure that compliance with his remand has been completed, and that the requested opinions are adequate.

3. Thereafter, readjudicate the claim, considering all evidence added to the file since the last supplemental statement of the case (SSOC).  If any decision is adverse to the Appellant, issue an SSOC and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

